Title: To Alexander Hamilton from William Ellery, 20 September 1790
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] September 20, 1790. Wishes to suggest some changes in the provisions of the Coasting Act. Proposes that Section 11 be changed so that when a ship or vessel is sold or transferred “a production of such bill of sale to the Collector by the owner be made a condition of his receiving a new Certificate of Registry.” States: “By the 12th Sec: when the master of a registered Vessel is changed a memorandum of such change is to be endorsed on the Certificate of Registry &c. I have observed such memorandums on some Enrollments. Are they necessary?” Proposes that “every licenced vessel be her tonnage, her lading, her destination what it may, or wheresoever she may be employed, be obliged to enter and clear.”
